Battle, J., after stating the facts as above.  1. widow entitled to rent of home farm. A cause of action was defectively stated in the petition. v-» ,i i-i.* . , .. „ r rom the allegations in the petition we infer that Daniel Puckett, at the time of his death, was the owner of a mansion or chief dwelling house and a farm thereto attached, and that they were on and a part of the lands mentioned in the petition. If this be true, the widow was entitled to hold and possess the same in person, by tenant or agent, and to the rents accruing therefrom, until her dower in the lands of her husband was laid off and assigned to her, or until she abandoned them. Mansfield’s Digest, secs. 2587, 2588; Carnall v. Wilson, 21 Ark., 62; Davenport v. Devenaux, 45 Ark., 341; Padgett v. Norman, 44 Ark., 490.  2. junsdiction of probate court. Such rents form no part of the estate of the deceased . r i husband, but were the individual property ot the .widow. Mock v. Pleasants, 34 Ark., 63; Trimble v. James, 40 Ark., 393, 411. In the assertion of this right the administrator of the widow in this case asked that the rents in question, alleged to have been collected and held by the administrator of the deceased husband as assets of his estate, be delivered to him. In this way he sought to litigate the right of the-husband’s administrator to hold the rents of the chief dwelling house and farm thereto attached as assets, and to establish his title to the same, in the probate court. In other words, he asked the probate court to adjudicate a contested. claifn of title to property which was adverse to the estate of the husband. This the probate court had no right to do. Moss v. Sandefur, 15 Ark., 381; Clark v. Shelton, 16 Ark., 474, 482; Marston v. Paulding, 10 Paige, 40; Theller v. Such, 57 Cal., 447, 459; Shumway v. Cooper, 16 Barb., 556, 559; Homer’s Appeal, 35 Conn., 113, 114; Heirs of Edwards v. Mounts, 61 Texas, 398; Wise v. O'Malley, 60 Texas, 588; Merrick's Estate, 8 Watts & Sergeant, 402; Wadsworth v. Chick, 55 Texas, 241. The judgment of the circuit court is, therefore, reversed^, and the cause is remanded with instructions to the court to-sustain the demurrer.